Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2015

                                      No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0403
                                 Kelly Cross, Judge Presiding

                                         ORDER
       This is an accelerated appeal of the trial court’s order requiring appellant to submit to
court-ordered medication. The appellant’s brief was originally due to be filed in this appeal on
March 19, 2015. Appellant’s first motion requesting an extension of time to file the brief was
granted in part, extending the deadline for filing to brief to April 8, 2015. The brief has not been
filed.

      Appellant’s attorney is appointed to represent the appellant in this appeal. It is therefore
ORDERED that appellant’s attorney respond to this court in writing no later than April 20, 2015.
The response should state a reasonable explanation for failing to timely file the brief and
demonstrate the steps being taken to remedy the deficiency.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court